HOBSON, Acting; Chief Judge.
Appellant appeals a final judgment entered in favor of the appellees in an invasion of privacy suit. We have carefully reviewed the voluminous record on appeal and find that all issues were properly submitted to the jury on conflicting facts and under correct instructions from the court on the law. Sacco v. Eagle Finance Corp. of North Miami Beach, Fla.App.3d 1970, 234 So.2d 406; Santiesteban v. Goodyear Tire & Rubber Company, 5th Cir., 1962, 306 F.2d 9.1
The other points raised on appeal have been considered and found to be without merit.
Affirmed.
BOARDMAN and GRIMES, JJ., concur.

. For a factually similar case brought under the tort of libel, see Vinson v. Ford Motor Credit Company, Fla.App.1st 1972, 259 So.2d 768.